DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
Applicant elected the following species in the reply filed on July 12, 2021:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The nonstatutory double patenting rejection is withdrawn in light of the Terminal Disclaimer.
The rejection under 35 USC 103 over Kamamura (US 2016/0172601; see also, US 9,997,717) is maintained.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kamamura (US 2016/0172601; see also, US 9,997,717).
The US 2016/0172601 reference is cited below.
With respect to claims 1, 2, 4, and 15-26, Kamamura teaches an organic molecule for an electroluminescent (optoelectronic) device and processes for making the same [Abstract].  The general formula may be the following:

    PNG
    media_image2.png
    374
    425
    media_image2.png
    Greyscale

Y31, Y35, and Y33 may be N to form a triazine group.  Y32 and Y34 may be a C-Ry with Ry as aryl group of 6 ring carbon atoms [0095], which would include phenyl groups.  Ar1 may be a heteroaryl group of 6 to 30 ring atoms [0096] which would include a carbazole group.  Ar2 may be a cyano group and Ar3 may be a heteroaryl group of 6 to 30 ring atoms [0097].  See also, particular examples with different moieties at p. 29, 46, 54, and 61 of the reference.
Kamamura does not appear to specifically teach the presently elected species.
Still, the teachings of the reference would include that elected species.
 KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Response to Arguments
	The Amendment, Terminal Disclaimer, and Remarks, all filed January 27, 2022, have been carefully considered and found to be persuasive in part.  The nonstatutory double patenting rejection is withdrawn in light of the Terminal Disclaimer but the rejection under 35 USC 103 is maintained.
	With respect to the rejection under 35 USC 103 over Kamamura (US 2016/0172601; see also, US 9,997,717), the applicant argues that the reference fails to disclose or suggest each and every element of the claimed invention.   The applicant adds that the reference does not teach a cyano group attached to the central phenyl group with two carbazole groups on the phenyl ring, one of which is between the cyano group and a triazine group, as seen in the elected species.  Due to the relatively vast number of compounds exemplified in Kamamura, moreover, the applicant asserts that one skilled in the art would not have arrived at the elected species.
	The argument is not persuasive because Kamamura is found to teach or suggest compounds within the presently claimed formulas and elected compound.  The reference shows cyano groups and carbazole groups attached to a central phenyl group at p. 11, top compound, and at p. 12, top left compound.  The reference also shows diphenyltriazine groups in the second compound on the right at p. 12, the upper two compounds at p. 14, and the top compound at p. 18.

	The Declaration is not found to show nonobviousness for the claimed invention and elected species.  The showing is not commensurate with the scope of the presently claimed invention since Formulas I and II in the claims are much broader than the exemplified compound in the Declaration.  MPEP 716.02(d).  The probative value of the showing further is not convincing because the exemplified compound in the Declaration is structurally different from the elected compound.  MPEP 716.01(b).  MAT1 lacks carbazole and cyano substituents and apparently has an Si group.  MAT2 lacks the presently elected structure and apparently lacks a cyano group, and further has additional phenyl groups.  (The substituents on two of the phenyl groups are not legible.)   Based on the foregoing, the Declaration is not considered as showing unexpectedly better results for the claimed and elected inventions over the closest prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is 571-272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761